Title: To George Washington from William Pearce, 16 October 1796
From: Pearce, William
To: Washington, George


                        
                            
                                16-22 October 1796
                            
                        
                        A Meteorological Account of the weather kept at Mt VernonOctober
                        16 In the Morning65W. Raining69SW Clear67NW Clear17th63NW Clear67NW Clear64N Clear18th55NW Clear67NW Clear60NW Clear19th55N Foggy59NE Cloudy59NE Cloudy20th54NE foggy58NE Cloudy58NE Clear21st58E foggy62SE Clear61SE clear22nd59SW Cloudy64SW Cloudy62SW Clear

                        
                        
                        October 22nd 1796
                        DaysDr. Mansion House for the work of 11 hands amt. pr Week to66Cr. By Waggon at Alexa With hay 2 days haulg Wood to the oystear Shell Landing 1 day
  haulg Coopers stuff 2 days hauling hay
  to Stock 1 day}6By Cart at town with turnips 1 day hauling Wood & oats to M. House 4 days At Mill 1 day}6By Single horse cart attending Brick layers 6 days6By Attending the Brick layers 9 days9By Mowing & tending hay 18 days18By Working on the Mill race 1 day1By Going with the waggon2By Peter in Care of Stables &c.6By Sickness Sam 6 dy Frank 6 dy12Total66
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
Recd from Mill 24 3/4 Bus of Meal Stock 1 Stud horse 3 Covering Jacks 3 young
Jacks 9 Jinnies 2 young ditto 1 year old horse colt 9 work Mules 12 Mules 3 Brood Mares 1
young Mare 1 Work Mare 2 horses 11 Cows 8 Calves.                       
                        
                        Dr. Ditchers for the Work of sillin Men amt. pr Week to24 DsCr. By Cuting wood 7 ds attend B. Layers 6 days13By Nowg 10 ds Stackg hay 1 day11
                        
                        
                        
                        
                        
                        Dr. Union Farm for the Work of 23 hands amt. pr week to132Cr. By Hauling Manure 12 days By haulg Wood to the oystear shell landing
  6 days}18By treading Wheat 40 days40By threshing Wheat & oats 34 days34By Cuting CCord wood 15 days15By Cleaning a ditch 14 days By Mendg Water fence 17By tending hay 4 days 4By Sickness Neiler 4 ds Flora 6 ds 10Total132
                        
                        
                        
                        
                        
                        Sent to Mill 19 Bus of Corn Recd 15 1/2 Bus of Meal
Stock 1 horses 5 Mules 65 Cattle 11 Calves 127 Sheep Fed to stock 16 bars of Corn Ditto to
the Ferry of 2 1/2 Bus of Oats for W. P.’s horses. Sent to M. House 52 Bus
of Oats SEIded 6 Bus of Barley.

Dr. Dogue Run for the Work of 16 hands amt. pr week to96Cr. By hauling Manure 5 days in  haulg Wood to oystear shell landing 8 days}13By tending hay 18 days18By Cuting Cord wood 4 days By claning Wheat 4 Ds8By Claning out the Ditch 34 days34By S &c. working with M. House Land 6 ds6By Sickness Long Jack 4 ds Lucy 4 D. Sal 3 ds Hanah 2 ds Juda 4 ds}17Total96

                        Sent to Mill 12 1/2 Bus of Corn Recd 12 1/4 Bus of Meal
Stock 5 Horses 9 Mules 56 Cattle 12 Calves 149 Sheep.
Dr. Muddy Hole for the Work of 14 hands amt.l pr Week to84Cr. By Cart at Mill 1 day haulg Manure 5 D.6By Cuting Wood 5 days By Cuting & Mauling Rails 7 ds12By treading Wheat 15 days15By heaping Manure 51 days51Total84Sent to Mill 8 1/2 Bus of Corn Recd 8 1/2 Bus of Meal Stock 7 horses 4 Mules 31
Cattle 4 Calves 57 Sheep Decrease 1 Mule Killed himself jumping over the fence & 1
Veal to M. House.
Dr. River Farm for the Work of 21 hands amt. prWeek to162Cr. By hauling turnips to Town 2 days2By tending B. Wheat 2 ds By haulg Corn to Mill 1 Ds3By Cuting & Mauling rails 24 days By Working in the Brick yard 2 days}26By treading Wheat & diging Potatoes 119 days119By Attending to Stock 6 ds Peg in Child Bed 6 ds 12Total162
                        Sent to Mill 18 Bus of Corn
                        Recd 13 Bus of Meal
                        
                        Stock 11 horses 11 Mules 2 Colts 76 Cattle 10 Calves 215 Sheep—Fed to Stock 2
Bus of Corn Sent to Alexa 14 Bus of turnips & 30 Bus of Potatoes
Dr. Mill for SundrysCornContra    Cr.S. Fine FlourMidlingsMeallb.To M. House 11 1/211 1/2Bus
By M. House1969324 3/4" U. Farm19 1/2"  U. Farm10 1/2" River Farm18"  River Farm13" Dogue Run12 1/2"  Dogue Run12 1/2" Muddy Hole8 1/2"  Muddy Hole8 1/2"  W. Stuart1"  John Neile1"  John Ehlers251"  John Vilett251" Wm Pearce25Toll this Week2"  Cooper & Miller & Bays1Corn Ground71Meal Delivered78 1/4
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Dr. Cooper & Miller for the Work of 2 Men amt. pr Week to12
                            DsCr. By Dressing Stuff in the Shop 5 1/2 Ds5 1/2By packing & Heading up 2 Bar. of fish1/2By Working With M. House hands 6Total12
                        October the 22nd day 1796
Dr. Carpenters & brick layrs for The work of Ten Men pr week amounts to Sixty days.Cr.By Giting of Boards and Shingles 7 Men 6 days42By Esaac Repairing of dogue Run farm CartBy Do finishing of the Tumbler wheels 11By do Making of One Level and Gitting of 3 Cart 11Tongues &c &c Six Days 6Carpenters Total48By Tom Davis Diging of durt for to Make Bricks and Making of a Shelter to Secure
  them3By Moulding of bricks3By B. Muchlus Assisting to doe the above &c 6Mentiond work with Tom &c12The Carpenters & brick Layers Total60Given in by me                          John NoaB
October the 22th 1796
daysDr.Spinners Sewers & Knitters for the Works of 15 Women Amounting pr Week90
                            Cr.By Matilda spinning 6 pd of yarn6 daysBy Delia do         6 pd of do6By Anne do          6 pd of do6By Judit do         6 pd of do6By Delphie do       2 1/2 pd of do6By Lam Ally do      3 pd of do6By Kitty do         2 pd of Sowing thread6By Alsce Sowing 6 suit of Clothes6By Lucy Knitting 1 pear of Stocking6By Sall work in the Hous6By Charlotte do6By Caroline do6By Dolsey do6By Sieckness Doll 6 days Betty Davis 6 days12Total90 daysBy Sieckness Sam Peter 6 days
 October the 22th 1796daysDr.Gardens for the Work of 3 Men Amounting pr Week18 Cr.By Gatering Beans & Diegging for pleanting  Cabbage pleants9 daysBy Digging in the Viene yart for pleanting Apple trees 9desTotal18 days